DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD, DEVICE, AND SYSTEM FOR SWITCHING  FROM DFS MASTER MODE TO DFS SLAVE MODE
The use of the terms Wi-Fi, Bluetooth, each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 4, 6, 10, 12 are objected to because of the following informalities: each instance of “prompts the device” should be “prompts the second wireless device.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “and transceiver” should be “and the transceiver.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 11,006,279 B2 to Taskin et al. (“Taskin”) in view of U.S. Publication No. 2017/0123049 A1 to Tsai et al. (“Tsai”). 
In general, the instant claims are genus to the species claims of Taskin.  
With respect to instant claim 1, the claim recites a first wireless device, and Taskin at claim 1 recites a wireless device, which is synonymous.  The term “first” is an arbitrary numbering.  A “second wireless device” is synonymous to “a peer device.”  “Connecting” is broader than “reconnecting.”  Taskin does not expressly disclose a second wireless device over a non-wireless link.  However, Tsai discloses with respect to a DFS master device and DFS channels, a radar signal is detected and this information is transmitted over a wired medium to a destination and the destination is also a wireless device (fig. 2, para. 0039).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission of Tsai into the invention of Taskin. The suggestion/motivation would have been to dictate channel selection (Tsai, para. 0039).  Including the transmission of Tsai into the invention of Taskin was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsai.
With respect to instant claim 7, the claim recites a first wireless device, and Taskin at claim 8 recites a wireless device, which is synonymous.  The term “first” is an arbitrary numbering.  A “second wireless device” is synonymous to “a peer device.”  “Connecting” is broader than “reconnecting.”  A “transceiver” is equivalent to “a radio frequency (RF) transmitter; a RF receiver.”  A “processor” is known to contain “circuitry.”  Taskin does not expressly disclose a second wireless device over a non-wireless link.  However, Tsai discloses with respect to a DFS master device and DFS channels, a radar signal is detected and this information is transmitted over a wired medium to a destination and the destination is also a wireless device (fig. 2, para. 0039).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission of Tsai into the invention of Taskin. The suggestion/motivation would have been to dictate channel selection (Tsai, para. 0039).  Including the transmission of Tsai into the invention of Taskin was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsai.
With respect to instant claim 13, the claim recites a system comprising: a first wireless device and a second wireless device and Taskin at claim 15 recites wireless network system comprising a first node and a second node, which is synonymous.  Taskin does not expressly disclose a second wireless device over a non-wireless link and connecting to the second wireless device in the second frequency channel. However, Tsai discloses with respect to a DFS master device and DFS channels, a radar signal is detected and this information is transmitted over a wired medium to a destination and the destination is also a wireless device, instead of over an associated non-DFS channel (fig. 2, para. 0039).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission of Tsai into the invention of Taskin. The suggestion/motivation would have been to dictate channel selection (Tsai, para. 0039).  Including the transmission of Tsai into the invention of Taskin was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsai.
See the table below for a mapping of the instant application to Taskin.

	Instant application					Taskin
1. A method implemented by a first wireless device, the method comprising: switching from operating in a dynamic frequency selection (DFS) master mode to operating in a DFS slave mode upon detecting radar in a first frequency channel, wherein the DFS master mode enables DFS functionality of Radar Interference Detection and transmission control of any wireless device operating in a DFS slave mode, wherein the DFS slave mode disables DFS functionality of Radar Interference Detection; sending a radar-detected message to a second wireless device over a non-wireless link, wherein the radar-detected message indicates that radar has been detected in the first frequency channel; switching the first wireless device from the first frequency channel to a second frequency channel; and connecting to the second wireless device in the second frequency channel.
1. A method performed by wireless device, the method comprising: monitoring for radar within a first frequency channel by the wireless device operating in a dynamic frequency selection (DFS) master mode, wherein the DFS master mode enables DFS functionality of Radar Interference Detection (RID) and transmission control of any wireless device operating in a DFS slave mode, wherein the DFS slave mode disables DFS functionality; switching to operating in the DFS slave mode upon detecting radar as a result of the monitoring and switching to a radar free frequency channel; scanning for a peer device; detecting the peer device in the first frequency channel based on the scanning; connecting to the peer device over the first frequency channel; sending a radar-detected message to the peer device, wherein the radar-detected message indicates that radar has been detected in the first frequency channel based on the monitoring, wherein the peer device is in a DFS master mode; receiving a channel-switch announcement message from the peer device, wherein the channel-switch announcement message indicates a second frequency channel that is radar-free; switching the wireless device from the first frequency channel to the second frequency channel based on the received channel-switch announcement message; and reconnecting to the peer device over the second frequency channel.
7. A first wireless device, the first wireless device comprising: a processor; and a transceiver, wherein the processor and transceiver are configured to: switch from operating in a dynamic frequency selection (DFS) master mode to operating in a DFS slave mode upon detecting radar in a first frequency channel, wherein the DFS master mode enables DFS functionality of Radar Interference Detection and transmission control of any wireless device operating in a DFS slave mode, wherein the DFS slave mode disables DFS functionality of Radar Interference Detection; send a radar-detected message to a second wireless device over a non-wireless link, wherein the radar-detected message indicates that radar has been detected in the first frequency channel; switch the first wireless device from the first frequency channel to a second frequency channel; and connecting to the second wireless device in the second frequency channel.
8. A wireless device, for operation within a wireless local area network, the wireless device comprising: a radio frequency (RF) transmitter; a RF receiver; and processing circuitry operatively coupled with the RF transmitter and the RF receiver; wherein the processing circuitry is configured to operate in dynamic frequency selection (DFS) master mode and to monitor for radar within a first frequency channel, wherein DFS master mode enables DFS functionality of Radar Interference Detection (RID) and transmission control of any wireless device operating in DFS slave mode, wherein DFS slave mode disables DFS functionality; wherein the processing circuitry is further configured to switch from DFS master mode to DFS slave mode, switch to a radar free frequency channel, and to scan for a peer device based on detecting radar as a result of the monitoring, wherein the peer device is in a DFS master mode; wherein, as a result of the scanning, the processing circuitry is further configured to detect the peer device in the first frequency channel and connect to the peer device over the first frequency channel; wherein the RF transmitter is configured to send to the peer device a radar-detected message which indicates that radar has been detected in the first frequency channel; wherein the RF receiver is configured to receive from the peer device a channel-switch announcement message which indicates a second frequency channel that is radar-free; wherein the processing circuitry is further configured to switch the wireless device from the first frequency channel to the second frequency channel based on the received change-switch announcement message; and wherein the processing circuitry is further configured to reconnect to the peer device over the second frequency channel.
13. A system, the system comprising: a first wireless device and a second wireless device, wherein the first wireless device is configured to: switch from operating in a dynamic frequency selection (DFS) master mode to operating in a DFS slave mode upon detecting radar in a first frequency channel, wherein the DFS master mode enables DFS functionality of Radar Interference Detection and transmission control of any wireless device operating in a DFS slave mode, wherein the DFS slave mode disables DFS functionality of Radar Interference Detection; send a radar-detected message to the second wireless device over a non-wireless link, wherein the radar-detected message indicates that radar has been detected in the first frequency channel; switching the first wireless device from the first frequency channel to a second frequency channel; and connecting to the second wireless device in the second frequency channel.
15. A wireless network system, comprising: a first node comprising a first RF transmitter and a first processing circuitry, wherein: the first RF transmitter and the first processing circuitry are operatively coupled to each other, the first processing circuitry is configured to switch the first node's operation from a dynamic frequency selection (DFS) master mode to a DFS slave mode, wherein the DFS master mode enables DFS functionality of Radar Interference Detection (RID) and transmission control of any wireless device operating in a DFS slave mode, wherein the DFS slave mode disables DFS functionality, the first processing circuitry is configured to switch to a radar free frequency channel, to identify and connect to a second node in a first frequency channel by scanning all frequency channels, and to generate a first radar-detected message, and the first RF transmitter is configured to send the first radar-detected message to the second node, and the first radar-detected message indicates that the first frequency channel where radar is detected by the first node, wherein the second node is in a DFS master mode; and the second node comprising a second RF receiver and a second processing circuitry, wherein: the second RF receiver and the second processing circuitry are operatively coupled to each other, the second RF receiver is configured to receive the first radar-detected message, and the second processing circuitry is configured to abandon the first frequency channel indicated in the radar-detected message.


Allowable Subject Matter
Claims 2-6, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080037469 A1 discloses in order for the AP's 12a and 12b and the wireless phones 11a, 11b, 11c and 11d to operate in this shared frequency spectrum, a spectrum sharing protocol has been adopted which is referred to as dynamic frequency selection or DFS. This protocol generally requires that a master device will employ a radar interference detection function to monitor the frequency spectrum for at least some specified minimum period of time for an available channel, or a channel that is radar-free, prior to transmitting information over the wireless medium. During normal operation, the master device will monitor the fifteen channels in the frequency spectrum shared with radar and if it detects a radar signal on one or more channels during this time will instruct all slave devices associate with it, and operating on that channel, to immediately discontinue transmitting on that channel. In practice, the slave device have some maximum period of time to associate with some other master device before discontinuing transmission on the channel. The slave devices should be configured such that they do not transmit a frame of information over the wireless medium on any channel before receiving a signal from the master device indicating which channels are available. The slave device will immediately discontinue all transmission when it is instructed to do so by the master device and will not resume transmitting until it receives the signal from the master device with an indication of which channels are available (para. 0019). 
US 20180255586 A1 discloses the DFS operation and corresponding requirements are associated with a master-slave principle. The master shall detect radar interference, can however rely on another device, associated with the master, to implement radar detection (para. 0079).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463